157 Ga. App. 203 (1981)
276 S.E.2d 885
THOMPKINS
v.
THE STATE.
60660.
Court of Appeals of Georgia.
Decided January 22, 1981.
Stanley House, for appellant.
Richard E. Allen, District Attorney, for appellee.
CARLEY, Judge.
On April 30, 1979, the jury returned a verdict finding appellant guilty of armed robbery. The sentence of the court was properly *204 entered on July 11, 1979. On July 12, 1979, appellant escaped from custody and was not recaptured until February 20, 1980. No notice of appeal or motion for new trial was filed in this case until March 11, 1980. Prior to the expiration of the statutory period of thirty days within which a notice of appeal must be filed, no extension was applied for or granted by the trial court. The requirements of Code Ann. § 6-803 are jurisdictional and failure to comply with these requirements mandates dismissal of the appeal. Canup v. State, 150 Ga. App. 794 (258 SE2d 907) (1979); Curry v. Hopper, 234 Ga. 642 (217 SE2d 155) (1975). The obvious jurisdictional deficiency is not remedied in this case simply because appellant was a fugitive from justice until after the expiration of the time allowed for the filing of a notice of appeal.
Appeal dismissed. Quillian, C. J., and Shulman, P. J., concur.